IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,386-01


                    EX PARTE JAVIER GERARDO SALINAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2010CRN000463D1 IN THE 49TH DISTRICT COURT
                            FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

engaging in organized criminal activity and sentenced to thirteen years’ imprisonment on each count.

He did not appeal his convictions.

        Applicant contends that he was denied pre-sentence credit and that his plea was involuntary

because he was denied pre-sentence credit. Applicant’s pre-sentence-credit claim is dismissed. Ex

parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex.

Crim. App. 2010). His involuntary plea claim is denied. Accordingly, this application is dismissed
                              2

in part and denied in part.



Filed: January 30, 2019
Do not publish